Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The proposed amendments raise new issues: “the extrusion tip includes an extrusion port having a third cross-sectional area that is less than the second cross-sectional area and the extrusion tip includes a downwardly slope surfaces that slopes downwardly to the extrusion port” which would require further search and/or consideration. Therefore, the amendments are not entered.  
Applicant presents only arguments directed to new features of the un-entered amended claims. Thus, the remarks are not addressed at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741   

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742